Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This Continuation application has been examined.  Claims 1-20 are pending.
The prior arts submitted on July 20, 2020 and September 22, 2020 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington,
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,733,895.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1-20 are obvious in view of patented claims 1-20, which are directed towards a system for collecting information regarding a flight restriction region. While patented claims 1-20 do not explicitly claim “obtaining information associated with the .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goossen et al. (2014/0018979).
As per claim 1, Goossen et al. disclose a system for collecting information regarding a flight restriction region (boundary for the flight of the UAV) which includes one or more processors; and a non-transitory computer readable storage medium storing instructions that, when executed by the one or more processors, cause the one or more processors to individually or collectively receive from a user via a user input device, an input specifying a location of the flight restriction region (see at least figures 2-4, 8, 10, 11, 13, 14; paragraphs 0025 and 0026); obtain information associated with the flight restriction region from one or more external data sources based on the location (see at least figures 6, 7; paragraph 0027); and determine a space of the flight 
As per claim 2, Goossen et al. disclose that the location of the flight restriction region includes a portion of a map selected via finger touch or pointer selection (see at least figure 2).
As per claim 3, Goossen et al. disclose that the flight restriction region is a commercial region (see at least figure 4).
As per claim 4, Goossen et al. disclose that the one or more external data sources that list airport information (see at least figure 4).
As per claim 5, Goossen et al. disclose that the one or more external data sources are publicly accessible over the Internet or privately accessible with granted access (see at least figures 5 and 7).
As per claim 6, Goossen et al. disclose that the information associated with the flight restriction region includes property boundary lines and an altitude limit of the location (see at least paragraphs 0025).
As per claims 7 and 8, the limitation of these claims are taught in at least figures 5 and paragraphs 0069-0075 of the Goossen et al. reference.
As per claim 9, Goossen et al. disclose that the space is a three-dimensional space having a cylinder shape (see at least figures 3A-4, 10 and 11).
As per claims 10 and 11, the limitation of these claims are taught in at least figures 3A-4, 10 and 11 of the Goossen et al. reference.
With respect to claims 12-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Batla et al. (10,380,900) and Stern et al. (2003/0134645).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
February 2, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661